.!..        •             Case 1:16-cv-03995-LLS Document 82 Filed 02/05/21 Page 1 of 2
                           Case 1:16-cv-03995-LLS Document 81 Filed 02/04/21 Page 1 of 2


                     IGIN \ L

       JAMES E. JOHNSON                                                                                                OMAR J. SIDDIQI
                                                     THE CITY OF N EW YORK
                                                                                                                             Senior Counsel
tvf~~C
     Cr'ENDORSED                                      LAW DEPARTMENT
                                                         I 00 CHU RCH STREET
                                                                                                                     os iddiq i@ law.nyc.gov
                                                                                                                    Phone: (212) 356-2345
                                                                                                                      Fax : (2 12) 356-1148
                                                     NE W YORK , NEW YORK 10007




                                      ~
                                                                                            February 4, 2021

                ~-O!~a~\e Louis L                                                           '; rsoc SDNY
                United States Distrl;:~;:                                                    !nocUMENT
                United States District Court
                Southern District of New York                                                 l:: LECTRO~ICALLY FILED
                Daniel Patrick Moynihan Courthouse                                            DOC #:
                500 Pearl Street                                                           I DATF F-IL_E_D_:           -   L /. ..,..         ~J --...-
                                                                                                                                  ' f-i/ 1c._,,
                                                                                                                                         _, ,

                New York, New York 10007                                                    _-__ _____:_ _::::·=
                                                                                                               ·   =======1
                               Re :    Chanel Lewis v. City of New York, et al., 16 Civ. 3995 (LLS)
                Your Honor:
                        I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
                of New York and assigned to the defense in this matter. Defendants write to: (1) respectfully
                request that the Court adjourn the pre-trial conference scheduled for February 12, 2021 , to a
                slightly different time or date; (2) inform the Court that the parties have agreed to set a date for
                the deposition of the Plaintiffs expert whose Rule 26 disclosure was served by plaintiff on
                January 8, 2021; and (3) respectfully request that the Court refer the parties to Magistrate Judge
                Katharine H. Parker for the purpose of scheduling a settlement conference in this matter.
                Defendants have conferred with plaintiff who consents to the requests in this letter

                        As an initial matter, defendants respectfully request that the Court adjourn the pre-trial
                conference scheduled for February 12, 2021 at 12 :00 p.m. The reason for this request is that
                defense counsel has regular Friday religious services from 12:00 p.m .-3 :00 p.m. on Friday
                afternoons. Defendants respectfully request that the conference be advanced to either February
                11 , 2021 , or to a time between 9:30am and 11 :00am, or after 3 :00 p.m . on February 12, 2021.
                Should these dates and times not be amenable to the Court, defendants respectfully request that
                the conference be moved to a date after February 23, 2021 , as defense counsel will be out of the
                office from February 15, 2021 until February 22, 2021.

                       Secondly, on January 8, 2021 , plaintiff served a Rule 26 disclosure for a treating expert ~ ~-.s
                witness that had previously been identified and disclosed in this matter. Defendants seek leave                                           J/
                to depose that expert witness prior to whatever date the Court will schedule the trial for.         ,w1vt"

                       Finally, the parties have been engaged in preliminary settlement negotiations over t~6""' '
                past two weeks. The parties mutually believe that a settlement conference before a Magistrate
                Judge in this matter would be beneficial. The Magistrate Judge initially assigned to this case was Ill'"\.,;,,+ L ·
                                                                                                                  1
                Magistrate Judge Francis. After he retired, the case was not reassigned. Because there is no vD'"'- .             ~
                Magistrate Judge currently assigned to the case, the parties respectfully request that the Court       ~ V""""'
       Case 1:16-cv-03995-LLS Document 82 Filed 02/05/21 Page 2 of 2
         Case 1:16-cv-03995-LLS Document 81 Filed 02/04/21 Page 2 of 2




assign this matter to Magistrate Judge Katharine H. Parker for the purpose of scheduling a
settlement conference in this matter.


      Thank you for your consideration herein .
                                                  Respectfully submitted,
                                                  /2/ ®mar cJ OS1dd!qi
                                                  Omar J. Siddiqi
                                                  Senior Counsel
                                                  Special Federal Litigation Division
